DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Regarding claim 1, in line 10, delete “cross” and insert “crossed”.

Allowable Subject Matter
Claims 1-11, 13-21 are allowed.
 The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, prior art does not disclose or suggest: “a monitor circuit, comprising: a generation circuit configured to receive an input to the amplifier and to generate a local voltage level from the input, wherein the local voltage level indicates whether a parameter of the input has crossed a threshold out of a defined range of operation, wherein the generation circuit comprises one or more pulldown transistors and generating the local voltage level comprises pulling the local voltage level down via the one or more transistors when the parameter of the input has crossed the threshold;  a detection circuit configured to receive the local voltage level, to detect that the local voltage level has crossed the threshold, and to generate an indication; and an output circuit configured to receive the indication and output a control signal to toggle a state of the amplifier” in combination with all the limitations of claim 1.
Claims 2-9, and 21 are dependent on claim 1 and are therefore also allowed. 
Regarding claim 10, prior art does not disclose or suggest: “generating, in the monitor circuit, an indication of an event occurring on the monitored signal based at least in part on the local voltage level, wherein the event comprises the parameter of the monitored signal passing a threshold, wherein generating the local voltage level comprises pulling the local voltage level down via one or more transistors when the event occurs; generating, in the monitor circuit, a control signal based on the indication; and sending, by the monitor circuit, the control signal to toggle a state of the amplifier” in combination with all the limitations of claim 10.
Claims 11, and 13-17 are dependent on claim 10 and are therefore also allowed. 
Regarding claim 18, prior art does not disclose or suggest: “a detection circuit configured to generate an indication of an event based on the local voltage level, wherein the indication is configured to indicate that the threshold voltage has been crossed in the monitored signal, wherein the detection circuit comprises: a first set of transistors configured to receive the local voltage level at respective gates to selectively couple the indication to a first voltage; and a second set of transistors configured to receive the local voltage level at respective gates to selectively couple the indication to a second voltage; and an output circuit configured to output a control signal configured to control one or more devices based on the indication” in combination with all the limitations of claim 18. 
Claims 19-20 are dependent on claim 18 and are therefore also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/Examiner, Art Unit 2868